Per Curiam.
Defendant pled guilty to attempted *319receiving and concealing stolen property over the value of $100 in violation of MCL 750.535; MSA 28.803, and MCL 750.92; MSA 28.287. During the plea-taking procedure, it was brought out that there was a "hold” on the defendant for being an escapee from a halfway house. At sentencing the prosecutor argued that consecutive sentencing was mandatory because the offense was committed while the defendant was in the custody of a halfway house. The sentencing judge refused to impose a consecutive sentence because the defendant had not been found guilty of being an escapee. The people appeal by right.
Consecutive sentencing is mandatory under MCL 768.7a; MSA 28.1030(1) when a defendant commits a crime, punishable by imprisonment, while that defendant is incarcerated in or is an escapee from a state penal or reformatory institution. The term penal or reformatory institution has been given a broad meaning which includes a halfway house like the one in the instant case. People v Mayes, 95 Mich App 188; 290 NW2d 119 (1980).
In Mayes, supra, p 190, we held that "a crime committed while on leave from a halfway house is committed during one’s incarceration in a penal institution” for purposes of the consecutive sentencing statute. Thus, for the purposes of the application of MCL 768.7a; MSA 28.1030(1), it is immaterial whether the defendant was on leave or was an escapee from the halfway house; it is undisputed that the defendant was in the custody of the halfway house when he committed another crime and thus consecutive sentencing is mandatory.
This case is remanded to the trial court for entry of a consecutive sentence.
Remanded.